Citation Nr: 0116847	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for spinocerebellar 
degeneration.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and January 1998 rating 
decisions, in which the Muskogee, Oklahoma, Department of 
Veterans Affairs (VA) Regional Office (RO) denied the veteran 
entitlement to service connection for spinocerebellar 
degeneration secondary to exposure to ionizing radiation and 
to a service-connected wound of the lumbar spine.  The Board 
affirmed the RO's denials in February 1999. 

The veteran appealed the Board's February 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).  In December 2000, the Court vacated and remanded 
the Board's decision for the purpose of providing the Board 
an opportunity to readjudicate the veteran's claim pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially alters statutory provisions pertinent to the 
veteran's claim.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
relevant evidence necessary for the equitable disposition of 
that claim.

2.  The veteran's spinocerebellar degeneration is not related 
to his period of active service or to his service-connected 
wound of the lumbar spine. 



CONCLUSION OF LAW

Spinocerebellar degeneration was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 2000), as amended 
by VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for spinocerebellar degeneration.  The 
RO denied this claim secondary to exposure to ionizing 
radiation and to a service-connected wound of the lumbar 
spine in September 1996 and January 1998, once on the basis 
that the claim was not well grounded.  During the pendency of 
this appeal, however, legislation was passed that eliminates 
the need for a claimant to submit a well-grounded claim and 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, as 
explained below, prior to the enactment of the VCAA, the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the veteran's claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in September 1996 and January 
1998 rating decisions and letters notifying the veteran of 
these decisions, the RO informed the veteran of the evidence 
needed to substantiate his claim and provided him an 
opportunity to do so.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103).  Subsequently, the veteran 
presented testimony at hearings held before a hearing officer 
at the RO in June 1997 and before the undersigned Board 
Member by videoconference in April 1998.  In addition, the 
veteran and his representative submitted multiple written 
statements in support of the veteran's claim.  Moreover, in a 
statement of the case issued in May 1997 and supplemental 
statements of the case issued in September 1997 and March 
1998, the RO notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided the 
veteran and his representative an opportunity to present 
further evidence and argument in support of the veteran's 
claim.  The veteran and his representative took advantage of 
this opportunity by subsequently submitting written 
statements and a medical opinion in support of the veteran's 
claim.  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining all evidence necessary for the equitable 
disposition of his claim.  See VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A).  For instance, since the 
veteran filed his claim, the RO has secured all available VA 
and private medical records identified by the veteran as 
being pertinent to his claim.  There was initially a question 
as to whether some the veteran's service records had been 
lost in a fire at the National Personnel Records Center in 
1973.  However, upon further review of the record, it became 
clear that all of the veteran's service medical records had 
been obtained and associated with the veteran's claims file 
in 1951 and 1957.  As well, while S.E. Franklin, R.N., 
identified outstanding records of the veteran's treatment by 
her father and husband, both physicians, from the 1940s to 
the 1960s, she indicated that records of this treatment had 
been destroyed.  The Board is not aware of any other 
available outstanding evidence that might substantiate the 
veteran's claim.  In addition, the RO afforded the veteran VA 
examinations of his claimed disorder, and during these 
examinations, VA examiners discussed the etiology of that 
disorder.  As well, the Board sought a medical opinion from a 
specialist regarding the veteran's claim, and as requested, 
the specialist reviewed the entire claims file, including 
letters from a private physician, and offered a comprehensive 
opinion as to the relationship between the veteran's 
spinocerebellar degeneration and his period of active 
service, including his in-service shrapnel wound.  

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his claim and obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

The veteran in this case seeks entitlement to service 
connection for spinocerebellar degeneration.  He contends 
that this disorder developed as a result of his exposure to 
ionizing radiation while serving on active duty in Japan.  He 
specifically alleges that, sometime after August 1945, when 
the United States dropped atomic bombs on Hiroshima and 
Nagasaki, he participated in clean-up operations in and 
around the "yellow zone" of Hiroshima.  He alternatively 
contends that this disorder developed as a result of his 
service-connected wound of the lumbar spine.  The veteran and 
his wife assert that symptoms of the veteran's 
spinocerebellar degeneration, including headaches, dizziness 
and back problems, manifested shortly after the veteran's 
discharge from service and increased in severity in the late 
1960s.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  A number of diseases, including organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may also be 
granted when a claimed disability is found to be proximately 
due to or the result of a service-connected disability, or 
when aggravation of a nonservice-connected disorder is found 
to be proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Harder v. Brown, 5 
Vet. App. 183, 187 (1993); Allen, 7 Vet. App. at 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to the provisions of 38 C.F.R. § 3.311 
(2000).  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed veteran" is a veteran who while serving 
on active duty or on active duty for training or inactive 
duty training participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3).  "Radiation-risk activity" is defined 
as onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d).  VA regulations prescribe that the 
occupation of Hiroshima and Nagasaki by U. S. forces means 
official military duties within 10 miles of the city limits.  
See 38 C.F.R. § 3.309(d)(3)(vi).  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation.  See 38 C.F.R. § 3.311(b)(2). 

The veteran in this case had active service from September 
1942 to October 1945. On entrance examination in July 1942, 
the veteran did not report, and the examiner did not note, 
any pertinent defects or abnormalities.  In March 1945, the 
veteran sustained a mild shrapnel wound in the lumbar region.  
The veteran was treated for this wound and then returned to 
duty approximately two weeks later in April 1945.  

According to a June 1996 letter from the Defense Nuclear 
Agency (DNA), in September 1945, while serving with "H" 
Troop, 12th Cavalry Regiment, the veteran arrived at 
Yokohama, Honshu, Japan (approximately 550 miles from 
Nagasaki and 400 miles from Hiroshima).  The same month, 
approximately three weeks later, the veteran was reassigned 
to "D" Company, 172nd Infantry Regiment at Tokyo, Honshu, 
Japan, traveled to Yokohama Bay, and then departed for the 
continental United States.  On separation examination in 
October 1945, the veteran did not report any musculoskeletal 
defects, but the examiner noted a 1/2-inch circular raised, 
small scar on the back.

With the exception of the previously noted written statement 
from Ms. Franklin recalling that the veteran received 
treatment from her father and husband from the early 1940s to 
the mid-1960s, and an undated medical statement from Gregory 
S. Connor, M.D., noting a reported 20 year history of 
progressive balance problems, there is no post-service 
contemporaneous evidence documenting medical treatment from 
1945 to 1967.  However, during this time period, he twice 
filed applications for VA compensation benefits and once 
underwent a VA examination.  In his applications for VA 
benefits, which were received in April 1957 and June 1963, he 
did not report that he had spinocerebellar degeneration or 
symptoms related thereto.  Moreover, on both applications, he 
did not report having received any medical treatment for the 
disabilities claimed at that time since service.  Further, 
during the VA examination, which was conducted in June 1957, 
the veteran reported that he had had no hospitalization or 
treatment since service, and reported no then-current medical 
treatment.  He did not report experiencing headaches, 
dizziness or backache at that time.  The VA examiner did not 
diagnose the veteran with spinocerebellar degeneration or 
note any neurological findings related thereto.  Rather, he 
noted that the veteran had no neurological defects or 
abnormalities.  The VA examiner also noted that the veteran's 
back shrapnel wound was not bothering him at that time.  He 
found that the veteran had a 1/2-inch, rough, irregular, 
superficial skin scar just to the right of the spinous 
process of L4, a sprinkling of pinpoint-size scars and a few 
specks of intradermal foreign bodies scattered around the 
scar, and no tenderness, muscle damage or loss of function.  
Based on these findings and x-rays disclosing the presence of 
minute metallic foreign bodies lying in the soft tissue of 
the back posterior to the level of L5 and S1, the VA examiner 
diagnosed mild residuals of a superficial shrapnel wound of 
the lumbar area including minute superficial retained foreign 
bodies.

Records from Averill Stowell, M.D., which include medical 
histories reported by the veteran, reflect that, in 1965, the 
veteran sustained a head injury after he was struck in the 
back of the head with a machine sickle.  This injury 
necessitated a work-up at private hospital, but no 
pathological findings were made.  Thereafter, the veteran 
noticed a distinct change in his personality, dizziness, 
memory difficulties and other problems compatible with 
encephalopathy.  Beginning in March 1968, he complained of 
severe headaches and neck pain.  A brain scan, bilateral 
arteriography, pneumoencephalopathy, electroencephalogram, 
and arteriograms conducted at that time were essentially 
normal.  Thereafter, the veteran's progressive memory loss 
and personality changes became more pronounced and 
increasingly difficult to handle.  In January 1969, the 
veteran was admitted to a private hospital for a repeat work-
up to rule out a brain tumor.  After a pneumoencephalogram 
disclosed no ventricular filling and a brain scan showed a 
possible lesion in the right occipital region and a right 
occipital horn that did not fill satisfactorily, the veteran 
underwent a mercury scan, a bilateral trephine 
ventriculogram, a right open arteriogram, and a brain biopsy 
with a craniectomy.  These procedures revealed definite 
cerebral atrophy, but no definite evidence of a lesion.  The 
veteran was discharged with a diagnosis of cerebral atrophy.

From approximately 1981, the veteran was treated by Everett 
R. Dunlap, M.D., David Fell, M.D., M.J. Haugh, M.D., Rollie 
E. Rhodes, M.D., and Robert H. Nelson, M.D., for various 
neurologic deficits, including atrophy of the brain, left 
vocal cord paresis secondary to central nervous system 
vascular insufficiency and atrophy, and progressive ataxia.  
According to a report of new patient office visit submitted 
by Dr. Connor, Dr. Haugh was the first physician to diagnose 
the veteran with spinocerebellar degeneration and that 
occurred in approximately 1988. 

Letters, medical reports and VA examination reports submitted 
by multiple private physicians, including Dr. Connor, John E. 
Cattaneo, M.D., James D. Keenan, M.D., William R. Reid, M.D., 
Jorge A. Gonzales, M.D., VA examiners, and a Chief of 
Outpatient Neurology Clinic Section of a VA Medical Center 
confirm that the veteran has continued to receive treatment 
for spinocerebellar degeneration since 1995. 

The veteran has submitted multiple statements from family 
members, including his wife and brother, and a longtime 
acquaintance concerning changes they observed in the veteran 
after he was discharged from service.  Therein, they assert 
that, following his discharge from service, the veteran 
experienced headaches, back pain and dizziness. 

The record on appeal contains several medical opinions as to 
the relationship between the veteran's spinocerebellar 
degeneration and his period of active service and service-
connected wound of the lumbar spine.  The record includes 
written opinions from Drs. Dunlap and Connor that relate the 
veteran's progressive ataxia to radiation exposure and his 
spinocerebellar degeneration to his service-connected wound 
of the lumbar spine, and a written opinion from Dr. Cattaneo 
that indicates he is unable to determine with certainty 
whether the veteran's disease process is or is not related to 
his period of service.  The record also includes written 
opinions from a VA examiner and the Chief of Outpatient 
Neurology Clinic Section at a VA Medical Center, which refute 
those of the private physicians by indicating that the 
veteran's spinocerebellar degeneration is not related to the 
veteran's period of active service or his service-connected 
wound of the lumbar spine.

Dr. Dunlap prepared a written opinion in May 1996.  Therein, 
Dr. Dunlap indicated that it was his understanding that the 
veteran was involved in several campaigns in the Pacific and 
had been in the early phase of the clean up of Hiroshima 
before there was any realization of the dangers of radiation 
exposure.  He related that, over the past 10 years, the 
veteran had developed a gradual but progressive ataxia that 
first required the use of a walker and finally confinement to 
a wheelchair.  He opined that "this condition is directly 
related to the radiation exposure although there is probably 
no way of actually proving it by laboratory testing." 

In a medical report dated September 1995, and letters dated 
September 1995, March 1997, June 1997 and January 2001, Dr. 
Connor relates the veteran's disorder to his period of active 
service.  In the medical report dated September 1995, Dr. 
Connor notes that, given the lack of family history and the 
veteran's reported history of radiation exposure, he wondered 
whether the exposure played a role in the veteran's 
development of a spinocerebellar problem.  He further noted 
that it was impossible to tell at that point in time.  In the 
letter dated September 1995, Dr. Connor elaborated that, 
based on the same reasons previously noted, "there is a very 
good chance that the radiation may well be the cause of his 
neurologic problem."  He restated this opinion in his March 
1997 letter.  

In his June 1997 letter, Dr. Connor contradicts his prior 
opinions by stating that, based on his understanding that 
shrapnel lodged in the veteran's spine in service and has 
been a source of chronic back problems and on a 1988 report 
signed by Dr. Haugh, which shows abnormal somata-sensory 
evoked responses, the veteran's shrapnel injury is the direct 
cause of his ataxia.  In his January 2001 letter, Dr. Connor 
indicates that, because the veteran has had ataxia and 
dizziness since coming out of service and there are medical 
records dated from the 1960s showing that this was being 
investigated, the veteran's condition arose in the military.  

In December 1997, after the veteran had undergone VA 
examinations in October 1997 and November 1997, a VA examiner 
offered an opinion that conflicts with those of the 
aforementioned private physicians.  Specifically, the VA 
examiner found that the veteran's cerebellar degeneration was 
not due to ionizing radiation or retained shrapnel.  He 
indicated that his only concern was that the veteran had 
numerous siblings, none of whom had been shown to have the 
same neurodegenerative disorder. 

In March 2001, the Board transferred the veteran's claims 
file to the Veterans Health Administration (VHA) for an 
expert medical opinion pursuant to 38 C.F.R. 
§ 20.901(a).  The request was referred to the Chief of 
Outpatient Neurology Clinic Section at a VA Medical Center, 
who prepared an opinion based on a review of all the 
veteran's medical records.  This physician discussed in depth 
the 1969 hospital and work-up findings.  He explained that, 
because in his 1969 hospital examination, Dr. Stowell was 
critical in assessing the early development of the veteran's 
progressive neural degenerative disease, and found no 
abnormalities other than an irregularity in the veteran's 
Rhomberg test, it is highly likely that there were no 
manifestations of cerebellar ataxia at any appreciable time 
prior to 1969, and that the irregularity represents the 
earliest manifestation of the spinal cerebellar degeneration.  

This physician also discussed the fact that Dr. Connor's 
opinions were conflicting.  As well, he discussed the VA 
examiner's December 1997 opinion and explained, with regard 
to the VA examiner's concern, that many cases of degenerative 
disease of the nervous system are either recessive and do not 
manifest in different generations of a particular family or 
in many siblings.  He pointed out that other degenerative 
diseases involving the cerebellum that also involve 
extrapyramidal structures, which are called multi-systems 
atrophy, are also characteristically sporadic in their 
occurrences.  He indicated that, with the combination of both 
cerebellar and extrapyramidal signs in this case, the veteran 
might fall into this category of degenerative disease and the 
absence of occurrence in other family members does not rule 
out a degenerative disease of the brain as a cause for 
cerebellar ataxia.  

This physician indicated that scientific evidence failed to 
link ionizing radiation to an increased incidence of 
cerebellar degeneration or to identify ionizing radiation as 
a cause of cerebellar ataxia.  He concluded that there was no 
evidence that the veteran's spinal cerebellar degeneration 
manifested during service or within one year of separation 
therefrom, and that the headaches, dizziness and back 
problems were not early symptoms of the veteran's spinal 
cerebellar degeneration.  He further concluded that, based on 
Dr. Sowell's essentially negative neurologic examination 
(except for the positive Rhomberg test), the spinal 
cerebellar degeneration could not have manifested much 
earlier than 1969, if it, in fact, manifested in 1969.  
Lastly, he commented that it is highly unlikely that ionizing 
radiation or shrapnel was a causative factor in the 
development of the veteran's spinal cerebellar degeneration.  

In response to the VHA physician's opinion, Dr. Connor 
prepared another opinion in June 2001.  Therein, he indicated 
that he did agree with the VHA physician's opinion on two 
bases: (1) Dizziness could certainly be an early symptom of 
spinal cerebellar degeneration; and (2) The veteran's 
headaches and dizziness began during his term of service. 

The Board finds that little or no probative value must be 
assessed the opinions of Drs. Dunlap and Connor.  First, Drs. 
Dunlap and Connor did not review the claims file prior to 
offering their opinions, and instead based their opinion 
primarily on a scant medical history reported by the veteran 
and not corroborated by contemporaneous records.  This 
history, which indicates that the veteran was exposed to 
ionizing radiation and began to experience headaches and 
dizziness in service, is contradicted by the veteran's 
service medical and personnel records, official government 
records, 1957 medical examination reports, and his 1969 
hospital admission history, which do not confirm that the 
veteran was exposed to radiation in service and indicate that 
the veteran did not begin to experience headaches, dizziness, 
memory loss and personality changes until after his 1965 
injury.  Because Drs. Dunlap and Connor apparently did not 
review the claims file prior to offering their opinions, they 
were not privy to the contents of the veteran's service 
medical and personnel records and the earlier reported 
history, which may have altered their opinions.  To the 
extent that either physician did review some of the records 
contained in the claims folder, the Board notes that neither 
physician has accounted for the lack of corroborating and in 
some cases, contradictory contemporaneous records in this 
case.  

Second, in offering their opinions, Drs. Dunlap and Connor 
did not discuss the significance of the veteran's 1965 head 
injury despite evidence showing that the veteran's 
symptomatology first manifested shortly after the veteran 
sustained that injury.  Third, in offering his opinions, Dr. 
Connor contradicted himself and did not provide the rationale 
on which his opinions were based.  He initially related the 
claimed disorder to the veteran's in-service exposure to 
ionizing radiation.  Later, however, he related the disorder 
to the veteran's service-connected wound of the lumbar spine 
which he mischaracterized as having involved shrapnel lodging 
in the veteran's spine when in fact the evidence shows a 
superficial wound sustained in service with residuals 
consisting of a scar and some superficial minute metallic 
foreign bodies lying the soft tissue of the back.  Moreover, 
on at least one occasion, he indicated that it was impossible 
to determine the cause of the disorder.
 
The December 1997 VA examiner's opinion, on the other hand, 
was based on a complete review of the record and 
comprehensive evaluations.  Based on this review, the 
examiner clearly concluded that the disease at issue was not 
due to ionizing radiation or retained shrapnel.  Further, 
although he expressed some concern regarding the fact that 
none of the veteran's siblings had been shown to have the 
same neurodegenerative disorder, the VHA specialist opinion 
obtained by the Board in March 2001 clearly explains the 
reasons for this fact.  Although the examiner did not provide 
rationale for his opinion, the conclusion reached was based 
on his review of the record and is in accord with the March 
2001 opinion that does include the necessary rationale.  
Thus, the Board finds that significant probative weight must 
be accorded this opinion.

The Board attaches significant weight to the opinion of the 
VHA physician in deciding the veteran's claim.  This opinion 
is the most persuasive of record because it is based on a 
complete review of the record, which includes the veteran's 
service medical and personnel records and all medical 
histories reported by the veteran, is credible and 
comprehensive, is supported by extensive rationale, and 
addresses the significance of the private physicians' 
findings and conclusions.  

Based on the evidence noted above, particularly the VHA 
physician's opinion, the Board finds that the preponderance 
of the evidence is against the veteran's claim. With regard 
to the veteran's contention that his spinocerebellar 
degeneration is due to ionizing radiation, the Board notes 
that official service records do not confirm that the veteran 
was exposed to radiation during service.  Although the 
veteran was in Japan in 1945, information from the Defense 
Nuclear Agency indicates that the veteran was no closer than 
550 miles from Nagasaki and 400 miles from Hiroshima.  Since 
the veteran is not shown to have participated in the 
occupation of Hiroshima or Nagasaki, and thus is not shown to 
have been exposed to any radiation, his neurological 
disability cannot be attributed to radiation exposure.  
Parenthetically, the Board notes that spinocerebellar 
degeneration is not one of the diseases listed at 38 C.F.R. 
§ 3.309(d).  The Board notes that the most probative evidence 
in this case regarding the veteran's activities during 
service consists of evidence provided by the Defense Nuclear 
Agency which clearly does not show that the veteran was 
exposed to ionizing radiation in service, and thus, the 
development contemplated under 38 C.F.R. § 3.311 is not 
necessary.  

With regard to the veteran's contention that his 
spinocerebellar degeneration is due to his service-connected 
wound of the lumbar spine, the Board notes that rating 
decisions confirm that the veteran is currently service 
connected for a wound of the lumbar spine.  However, the most 
probative medical evidence of record rules out a relationship 
between the veteran's spinocerebellar degeneration and his 
service-connected disability.  In fact, the veteran's wound 
of the lumbar spine does not appear to have caused any 
residual damage to any part of the veteran's body other than 
a scar.  During the June 1957 VA examination, a VA examiner 
described the presence of a superficial shrapnel wound of the 
lumbar spine area with minute superficial retained foreign 
bodies in the soft tissues.  However, he did not indicate 
that there was any symptomatology associated with this wound. 

In sum, the veteran's spinocerebellar degeneration is not 
related to his period of active service or to his service-
connected wound of the lumbar spine.  The veteran's 
spinocerebellar degeneration was thus not incurred in 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  The veteran's claim for service connection for 
spinocerebellar degeneration must therefore be denied. 


ORDER

Entitlement to service connection for spinocerebellar 
degeneration is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

